UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JONATHAN CORBETT,

                           Plaintiff,
                                                      18 Civ. 7022 (KPF)
                    -v.-

CITY OF NEW YORK and                                OPINION AND ORDER
THOMAS M. PRASSO,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      In December 2015, Plaintiff applied for a permit to carry a concealed

handgun in New York State. After the License Division (the “License Division”)

of the New York City Police Department (the “NYPD”) denied his application

based on his failures (i) to complete part of the standard background

questionnaire and (ii) to demonstrate eligibility for the permit, Plaintiff

unsuccessfully challenged the decision both within the NYPD and in state

court. Proceeding pro se, Plaintiff now brings this action against the City of

New York and Thomas M. Prasso, the Director of the License Division

(collectively, “Defendants”), seeking declaratory and injunctive relief. Plaintiff

alleges, as he did in his state court proceedings, that both the requirements

and the administration of the permit application process in New York, as

circumscribed by New York State statutes and New York City rules, violate the

Second Amendment. In addition, Plaintiff asserts violations of the Due Process

and Equal Protection Clauses of the Fourteenth Amendment. Defendants now
move to dismiss the Complaint. For the reasons set forth in the remainder of

this Opinion, the Court grants Defendants’ motion.

                                      BACKGROUND 1

A.    Factual Background

      1.     New York’s Handgun Licensing Scheme

      New York State regulates the possession of firearms through a licensing

scheme, see New York Penal Law (“NYPL”) § 400.00, and several criminal

statutes, see id. §§ 265.01-265.04, 265.20(a)(3). New York City has also

promulgated rules concerning the issuance of licenses and permits for the

possession and use of handguns. See generally Rules of the City of New York

(“RCNY”), tit. 38. As relevant to this litigation, without the relevant handgun

permit from the NYPD, it is a crime to keep or carry a handgun anywhere in

New York City. See generally NYPL Art. 265. An applicant may submit a




1     This Opinion draws its facts from the Complaint (“Compl.” (Dkt. #1)). In addition, the
      Court considers several documents that are attached to the Complaint, incorporated by
      reference, or integral to the Complaint: (i) Plaintiff’s Petition in the New York state
      action (Declaration of Annette M. Lalic (“Lalic Decl.” (Dkt. #13)), Ex. B); (ii) the Supreme
      Court decision in the state action (id., Ex. E); (iii) Plaintiff’s December 22, 2015
      handgun license application (id., Ex. J); and (iv) Plaintiff’s appeal of the denial of his
      application (id., Ex. N). See Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir.
      2002) (“Even where a document is not incorporated by reference, the court may
      nevertheless consider it where the [pleading] ‘relies heavily upon its terms and effect,’
      which renders the document ‘integral’ to the complaint.” (quoting Int’l Audiotext
      Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir. 1995) (per curiam))); see
      generally Goel v. Bunge, Ltd., 820 F.3d 554, 558-60 (2d Cir. 2016) (discussing
      documents that may properly be considered in resolving a motion to dismiss). Finally,
      the Court refers to the transcript of the hearing it held on October 3, 2018 (“Tr.” (Dkt.
      #10)), at which certain factual assertions were made by Plaintiff.
      For ease of reference, the Court refers to the parties’ briefing as follows: Defendants’
      Memorandum of Law in Support of the Motion to Dismiss as “Def. Br.” (Dkt. #14);
      Plaintiff’s Memorandum of Law in Opposition to the Motion to Dismiss as “Pl. Opp.”
      (Dkt. #15); and Defendants’ Reply Memorandum of Law in Support of the Motion to
      Dismiss as “Def. Reply” (Dkt. #16).

                                               2
permit for several types of handgun licenses, including a “premise license,”

which authorizes the holder to possess a handgun in her home or place of

business for purposes of self-defense. Id. § 400.00(2)(a)-(b).

      While a “premise license” is not difficult to come by, see People v.

Hughes, 22 N.Y.3d 44, 50 (2013), Plaintiff applied for a “business carry” license

without any restrictions, more commonly referred to as a “concealed carry”

permit (Compl. ¶ 15). A “business carry” license allows the holder to carry a

concealed handgun, on his person, in public places, whether for businesses or

other purposes, “when proper cause exists for the issuance [of the license].”

NYPL § 400.00(2)(f).

      Regardless of the license applied for, “[e]very application triggers a local

investigation by police into the applicant’s mental health history, criminal

history, [and] moral character.” Kachalsky v. Cty. of Westchester, 701 F.3d 81,

87 (2d Cir. 2012). To be eligible for a permit, an applicant must, among other

things, disclose certain personal background information, be at least 21 years

old, “possess good moral character,” not have any serious criminal history, and

not be “an unlawful user of or addicted to any controlled substance.” NYPL

§ 400.00(1)(a-n).

      In addition to these general qualifications, individuals applying for a

“business carry” license must also show that there is “proper cause” for the

issuance of a permit. NYPL § 400.00(2)(f). To establish “proper cause,” “an

applicant must demonstrate a special need for self-protection distinguishable

from that of the general community or of persons engaged in the same

                                         3
profession.” Kachalsky, 701 F.3d at 86 (citation omitted). Upon completion of

the licensing investigation, the results are reported to the licensing officer,

NYPL § 400.00(4), who has “has broad discretion to decide whether to issue a

license,” Kaplan v. Bratton, 673 N.Y.S.2d 66, 68 (1st Dep’t 1998).

         2.    Plaintiff’s Permit Application

         As noted, in December 2015, Plaintiff applied with the NYPD for a

“business carry” license. (Compl. ¶¶ 15, 16). Plaintiff declined to answer three

questions on the application. (Id. at ¶ 29). Those questions, Questions 11, 12,

and 13 (the “Application Questions”), asked whether Plaintiff had ever:

               11.   Been discharged from employment?

               12. Used narcotics or tranquilizers? List doctor’s
               name, address, telephone number, in explanation.

               13. Been subpoenaed to, or testified at, a hearing or
               inquiry conducted by any executive, legislative or
               judicial body?

(Id.).

         In lieu of checking either the “yes” or “no” boxes accompanying each

question, Plaintiff attached an addendum, which provided the following

explanation:

               I refuse to answer questions 11, 12, and 13 because
               they are entirely irrelevant as to whether I am qualified
               to carry a handgun. Additionally, I refuse to answer
               question 12 because a) nearly every adult in the U.S.
               has been prescribed, at some point, a narcotic pain
               reliever or tranquilizer, and therefore I believe this
               question is used as subterfuge to allow the NYPD to
               unlawfully deny licenses, and [b]) the NYPD does not
               have the qualifications, nor any appropriate procedure,
               to determine if the usage of such medication is an
               indicator that a license should be granted.
                                          4
(Compl. ¶ 30).

      In addition, as required for “business carry” applicants, Plaintiff

submitted a “Letter of Necessity.” (Compl. ¶ 18). Plaintiff was required to

provide “a detailed description of [his] employment and an explanation of why

the employment requires the carrying of a concealed handgun.” (Lalic Decl.,

Ex. J). In response, Plaintiff wrote that he needs to carry a concealed handgun

because he “conducts business as a civil rights advocate,” and “[i]n order to

exercise his civil rights fully, he needs a carry license.” (Id.).

      On December 24, 2015, NYPD Officer Thomas Barberio contacted

Plaintiff to request additional documents and to schedule an in-person

interview, a mandatory part of the application review process. (Compl. ¶ 20).

During the interview on April 7, 2016, Officer Barberio informed Plaintiff that

another officer would be taking over the resolution of Plaintiff’s application.

(Id. at ¶ 25). That officer, Officer Barberio advised, was unlikely to grant

Plaintiff’s application because Plaintiff had failed to demonstrate “proper

cause.” (Id.).

      On April 18, 2016, Plaintiff received a letter, signed by NYPD Deputy

Inspector Michael Endall, informing Plaintiff that his application had been

denied. (Compl. ¶¶ 26, 29). The letter cited two reasons for the denial. (Id. at

¶ 29). First, Plaintiff had not answered the Application Questions, and

therefore had not completed the application form, as required by 38 RCNY § 5-




                                          5
05(a). (Id.). Second, Plaintiff had failed to demonstrate “proper cause,” as

required by 38 RCNY § 5-03. (Id.).

B.    Procedural Background

      On May 6, 2019, Plaintiff appealed the denial of his permit application to

the NYPD’s Appeal Unit. (Compl. ¶ 34; Lalic Decl., Ex. N). Plaintiff challenged

the constitutionality of New York’s proper cause requirement, as well as the

application questions. (Lalic Decl., Ex. N). Plaintiff acknowledged that the

Second Circuit had upheld the constitutionality of New York’s proper cause

requirement in Kachalsky v. County of Westchester, but noted that the Seventh

and Ninth Circuits “have disagreed” with Kachalsky. (Id.). The NYPD denied

his appeal in May 2016. (Compl. ¶ 35).

      Plaintiff then commenced an Article 78 proceeding in New York State

Supreme Court, New York County, against the City of New York and Defendant

Prasso, seeking to reverse the NYPD’s decision. (Lalic Decl., Ex. B). 2 Plaintiff

reiterated his claims that the proper cause requirement and Application

Questions did not pass constitutional muster. (Id.). The Supreme Court found

that Plaintiff’s refusal to complete the permit application, as well as his failure

to demonstrate proper cause to carry a concealed weapon, provided a rational

basis to deny his application, and rejected Plaintiff’s constitutional challenges

to each provision. (Id., Ex. E). On April 3, 2018, the First Department affirmed

the Supreme Court’s decision. See Corbett v. City of New York, 73 N.Y.S.3d



2     As discussed further infra, Plaintiff in fact brought a “hybrid” proceeding, seeking an
      appeal of the NYPD’s decision and declaratory relief.

                                              6
568, 569-70 (1st Dep’t) (“Corbett I”), leave to appeal denied, 31 N.Y.3d 913

(2018).

      Shortly thereafter, on August 6, 2018, Plaintiff filed his Complaint in this

action, seeking various forms of declaratory and injunctive relief, but no claims

for damages. (Dkt. #1). On August 27, 2018, Defendants requested leave to

file a motion to dismiss. (Dkt. #7). On October 3, 2018, the Court held a pre-

motion conference and set a briefing schedule for Defendants’ motion to

dismiss. (Dkt. #10). Defendants moved to dismiss the Complaint on

November 2, 2018. (Dkt. #12-14). Plaintiff filed an opposition brief on

November 26, 2018. (Dkt. #15). This motion became fully briefed when

Defendants filed their reply brief on December 10, 2019. (Dkt. #16).

                                    DISCUSSION

A.    Motions to Dismiss Under Rule 12(b)(6)

      When considering a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), a court must “draw all reasonable inferences in Plaintiff’s

favor, assume all well-pleaded factual allegations to be true, and determine

whether they plausibly give rise to an entitlement to relief.” Faber v. Metro. Life

Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks omitted);

see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” (internal quotation marks

omitted)). A plaintiff is entitled to relief if he alleges “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

                                           7
544, 570 (2007); see also In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.

2007) (“While Twombly does not require heightened fact pleading of specifics, it

does require enough facts to nudge plaintiff’s claims across the line from

conceivable to plausible.” (internal quotation marks omitted) (citing Twombly,

550 U.S. at 570)).

        That said, a court is not bound to accept “conclusory allegations or legal

conclusions masquerading as factual conclusions.” Rolon v. Henneman, 517

F.3d 140, 149 (2d Cir. 2008) (internal quotation marks omitted); see

also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (“[A]lthough a court must

accept as true all of the allegations contained in a complaint, that tenet is

inapplicable to legal conclusions, and threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.”

(internal quotation marks omitted) (quoting Iqbal, 556 U.S. at 678)). Moreover,

“[w]here a complaint pleads facts that are ‘merely consistent with’ a defendant’s

liability, it ‘stops short of the line between possibility and plausibility of

entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

557).

        In situations involving a pro se plaintiff, the Court “afford[s] [the plaintiff]

a special solicitude[,]” and liberally construes pleadings and motion papers to

raise the strongest claims they can support. Tracy v. Freshwater, 623 F.3d 90,

101 (2d Cir. 2010). Under this directive, the Court is to read Plaintiff’s

“‘submissions to raise the strongest arguments they suggest.’” McLeod v.

Jewish Guild for the Blind, 864 F.3d 154, 156 (2d Cir. 2017) (quoting Bertin v.

                                            8
United States, 478 F.3d 489, 491 (2d Cir. 2007)). However, the Second Circuit

has recognized that “the degree of solicitude may be lessened where the

particular pro se litigant is experienced in litigation and familiar with the

procedural setting presented.” Tracy, 623 F.3d at 102. “The ultimate

extension of this reasoning is that a lawyer representing himself ordinarily

receives no such solicitude at all.” Id.

      Plaintiff graduated from law school in the fall of 2018 and notified the

Court of his intention to take the California Bar Examination in February

2019. (Compl. 12 n.9; see also Lalic Decl., Ex. J (stating that he “conducts

business as a civil rights advocate”)). In light of the fact that the Court has not

yet received confirmation that Plaintiff has been admitted to the California Bar,

the Court, out of an abundance of caution, will afford Plaintiff the ordinary

amount of solicitude due to pro se plaintiffs. Cf. Davidson v. Flynn, 32 F.3d 27,

31 (2d Cir. 1994) (lessening the degree of solicitude for non-lawyer plaintiff

“who is quite familiar with the legal system and with pleading requirements”).

B.    Plaintiff’s Action Is Barred by Principles of Res Judicata

      Defendants’ primary argument is that the Complaint should be

dismissed on res judicata grounds. As set forth herein, the Court agrees.

      1.    Res Judicata Generally

      The doctrine of res judicata, also known as claim preclusion, provides

that “[a] final judgment on the merits of an action precludes the parties or their

privies from relitigating issues that were or could have been raised in that

action.” Maharaj v. Bankamerica Corp., 128 F.3d 94, 97 (2d Cir. 1997) (quoting


                                           9
Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981)). In other

words, “the doctrine states that once a final judgment has been entered on the

merits of a case, that judgment will bar any subsequent litigation by the same

parties or those in privity with them concerning the transaction, or series of

connected transactions, out of which the [first] action arose.” Id. (internal

quotation marks omitted); see generally Soules v. Connecticut, Dep’t of

Emergency Servs. & Pub. Prot., 882 F.3d 52, 55 (2d Cir. 2018).

      The Second Circuit has instructed that “the first judgment will preclude

a second suit only when it involves the same ‘transaction’ or connected series

of transactions as the earlier suit; that is to say, the second cause of action

requires the same evidence to support it and is based on facts that were also

present in the first.” Maharaj, 128 F.3d at 97. Four requirements are

necessary for res judicata to apply to a later litigation. The earlier decision

must have been “[i] a final judgment on the merits, [ii] by a court of competent

jurisdiction, [iii] in a case involving the same parties or their privies, and

[iv] involving the same cause of action.” Hecht v. United Collection Bureau, Inc.,

691 F.3d 218, 221-22 (2d Cir. 2012) (quoting In re Adelphia Recovery Trust,

634 F.3d 678, 694 (2d Cir. 2011)). “Under New York’s transactional approach

to the rule, ‘once a claim is brought to a final conclusion, all other claims

arising out of the same transaction or series of transactions are barred, even if

based upon different theories or if seeking a different remedy.’” Josey v. Goord,

9 N.Y.3d 386, 389-90 (2007) (quoting O’Brien v. City of Syracuse, 54 N.Y.2d

353, 357 (1981)).

                                         10
      2.    Plaintiff’s Claim Are Precluded

      Defendants argue that Plaintiff’s claims in the instant action are

precluded by the adverse judgment in the Article 78 proceeding. (See Def.

Br. 5-7). In determining whether Plaintiff is foreclosed from bringing his

current claims, the Court must give the same preclusive effect to the state

court judgment as would be given in New York, the state in which it was

rendered. See Migra v. Warren City School District Bd. of Educ., 465 U.S. 75, 81

(1984). In consequence, the Court applies New York’s broad transactional

approach to res judicata. See Davidson v. Capuano, 792 F.2d 275, 278 (2d Cir.

1986). It begins with the proposition that a state court judgment in an Article

78 proceeding has preclusive effect on subsequent federal claims for

declaratory and injunctive relief when those claims are predicated on the same

transaction out of which the first state action arose. See id.

      The parties do not dispute that Plaintiff’s Article 78 proceeding and the

present action are based on the same underlying facts. In both actions,

Plaintiff sought relief based on the denial of his application for a handgun

permit. In point of fact, Plaintiff reproduced the factual allegations in his

Article 78 petition nearly verbatim in the instant Complaint. (Compare Lalic

Decl., Ex. B, with Compl.). What is more, Plaintiff’s Second Amendment claims

in Counts Two and Three of the instant Complaint are substantially similar to

the Second Amendment issues raised at the state court level. (See Compl.

¶¶ 57-67). See generally Corbett I, 73 N.Y.S.3d 568. To the extent the

Complaint raises new claims — specifically, violations of the Due Process and

                                        11
Equal Protection Clauses of the Fourteenth Amendment — those claims could

have been raised in the prior litigation and are therefore also barred by the

doctrine of res judicata. See Monahan v. New York City Dep’t of Corr., 214 F.3d

275, 284 (2d Cir. 2000) (“The doctrine of res judicata, or claim preclusion,

holds that a final judgment on the merits of an action precludes the parties or

their privies from relitigating issues that were or could have been raised in that

action.” (internal citations and quotations omitted)).

      Plaintiff argues that an exception to the doctrine of res judicata, specific

to Article 78 proceedings, applies in this case. (See Pl. Opp. 2-7). It is well

settled that res judicata may not apply if “the initial forum did not have the

power to grant the relief sought in the subsequent forum[.]” Giakoumelos v.

Coughlin, 88 F.3d 56, 61 (2d Cir. 1996). From this, Plaintiff argues that

because Article 78 courts “do not have authority to address constitutional

issues or declare laws unconstitutional,” his claims could not have been raised

in the prior action. (Pl. Opp. 6). Therefore, he claims, he is entitled to bring

them in the instant action. (Id.).

      Plaintiff is not correct: “[C]onstitutional issues can be decided in Article

78 proceedings.” Hellenic Am. Neighborhood Action Comm. v. City of New York,

101 F.3d 877, 881 (2d Cir. 1996). In particular, an Article 78 proceeding is an

appropriate forum for determining whether a statute is unconstitutional as

applied to the petitioner. See, e.g., Gargiul v. Tompkins, 790 F.2d 265, 272 (2d

Cir. 1986). It is true, however, that New York law generally does not allow a

party in an Article 78 proceeding to bring a challenge alleging that a regulation

                                        12
is unconstitutional on its face. See Hachamovitch v. DeBuono, 159 F.3d 687,

695 (2d Cir. 1998). Presumably for this reason, Plaintiff argues for the first

time in his opposition brief that he is in fact bringing a facial challenge to New

York’s permitting scheme. (See Pl. Opp. 2-7).

      Plaintiff’s attempt to elude the doctrine of res judicata fails for two

reasons. First, Plaintiff’s state court case fell within an exception to the general

bar on addressing constitutional challenges in Article 78 proceedings. That is,

Plaintiff initially brought a “hybrid” Article 78 action seeking both Article 78

relief and declaratory judgment. (Tr. 3:20-23; Lalic Decl., Ex. B). As a result,

the state court could have heard Plaintiff’s claim that the relevant statutes and

regulations are facially unconstitutional. See Parker v. Corbisiero, 825 F. Supp.

49, 55 (S.D.N.Y. 1993) (finding that “a claim regarding a statute’s general

constitutionality can be heard by the court holding the Article 78 proceeding by

simply treating the proceeding as a declaratory judgment action” (emphasis in

original)). More to the point, not only was the relief sought available to

Plaintiff, but Plaintiff actually did seek a judgment declaring the challenged

regulations “facially unconstitutional.” (See Lalic Decl., Ex. B). For that

reason, the Article 78 action has a preclusive effect on this Court.

      In response, Plaintiff argues that, while he did bring a “hybrid” petition,

“[a]ll of the claims relevant here were brought exclusively under Article 78” (Pl.

Opp. 6 n.2), and thus the state court was “technically without authority” to

hear his facial constitutional challenge (id. at 7). Although the Court does not

believe that the arguments have merit, it need not address them in detail

                                        13
because the instant action is precluded for another reason: Despite Plaintiff’s

assertions to the contrary in his opposition brief, the Complaint here does not

allege a facial constitutional challenge.

      When considering this issue, the Court finds persuasive the reasoning of

then-District Judge Denny Chin in the case of Karamoko v. New York City

Housing Authority, 170 F. Supp. 2d 372 (S.D.N.Y. 2001). Karamoko concerned

allegations that the New York City Housing Authority violated the mentally

disabled plaintiff’s constitutional rights when they terminated her tenancy. See

Karamoko, 170 F. Supp. 2d at 375-76. The Karamoko plaintiff commenced an

Article 78 proceeding, prior to initiating a case in federal district court. See id.

When the Karamoko defendants moved to dismiss on the grounds that the

plaintiff’s claims were barred by res judicata in light of the Article 78

proceeding, the plaintiff asserted that her claims at the federal level amounted

to a facial challenge. See id. at 378.

      Judge Chin rejected the plaintiff’s argument for reasons that are

transferable to the instant case. First, he observed that “[e]ach request for

relief in the complaint refers solely to Plaintiff, rather than to [handgun permit

applicants] in general.” Karamoko, 170 F. Supp. 2d at 378. Second, he found

that “each cause of action relates specifically to the alleged violations of

plaintiff’s rights.” Id. So too here. In Plaintiff’s Article 78 petition, the request

for relief asked the court to find the challenged regulation “facially

unconstitutional.” (Lalic Decl., Ex. B at 11-14). But in the instant Complaint,

and in the substantive analysis in Plaintiff’s opposition brief, the challenges are

                                         14
to the denial of Plaintiff’s license application — i.e., to the statutes and rules

“as applied” — as opposed to general constitutional violations. (Pl. Opp. 7-12).

      As a result, Plaintiff’s reliance on this exception to general principles of

res judicata is misplaced, because he cannot credibly claim that he is bringing

a facial challenge to the statutes. And for all of the reasons set forth in this

section, the Court must thus dismiss the Complaint as precluded.

C.    Plaintiff’s Claims Fail on the Merits

      Alternatively, Defendants argue that each of Plaintiff’s claims should be

dismissed on the merits. (See Def. Br. 7-21). While the Court has already

determined that the action is precluded, for the sake of completeness, and in

deference to Plaintiff’s pro se status, the Court addresses on the merits his

claims for violations of (i) the Due Process Clause; (ii) the Second Amendment;

and (iii) the Equal Protection Clause. As set forth in the remainder of this

section, separate and apart from the above-described procedural defects, the

Court finds independent bases for dismissal of each of Plaintiff’s claims on the

merits.

      1.     Plaintiff Has Not Stated a Procedural Due Process Violation

      In his first claim, Plaintiff asserts that he was denied his right to

procedural due process when the License Division denied his permit

application. (Compl. ¶¶ 50-56). “A procedural due process claim is composed

of two elements: [i] the existence of a property or liberty interest that was

deprived and [ii] deprivation of that interest without due process.” Bryant v.

N.Y.S. Educ. Dep’t, 692 F.3d 202, 218 (2d Cir. 2012). Defendants focus on the


                                         15
first element, arguing that Plaintiff does not have a protected interest in his

application for a gun license. (Def. Br. 7-9). As a result, Defendants argue, no

process is due. (Id.). The Court agrees.

      To establish a property interest in the license, Plaintiff must demonstrate

that he has a “legitimate claim of entitlement” to that license, Ace Partners, LLC

v. Town of E. Hartford, 883 F.3d 190, 195 (2d Cir.), cert. denied sub nom. Ace

Partners, LLC v. Town of E. Hartford, Conn., 139 S. Ct. 122 (2018), and not

merely “an abstract need or desire for it,” see Bd. of Regents of State Colleges

v. Roth, 408 U.S. 564, 577 (1972). Whether an applicant for a license has a

legitimate claim of entitlement to the license depends on the “the degree of

discretion enjoyed by the issuing authority.” RRI Realty Corp. v. Inc. Vill. of

Southampton, 870 F.2d 911, 918 (2d Cir. 1989). If the issuing authority lacks

discretion to deny the permit and “there is either a certainty or a very strong

likelihood that the application would have been granted,” Plaintiff will have

demonstrated a “legitimate claim of entitlement,” and property interest in, the

renewal of his license. Ace Partners, 883 F.3d at 195. Conversely, if the

issuing authority exercises discretion in the renewal process, the granting of

the renewal application is not a foregone conclusion, and no property interest

exists in the license, thereby barring a procedural due process claim. See id.

      The relevant statute, NYPL § 400.00, vests the License Division with

broad discretion in determining whether to deny a firearm permit. See Perros

v. Cty. of Nassau, 238 F. Supp. 3d 395, 400 (E.D.N.Y. 2017). Specifically,

NYPL § 400.00(1), which sets forth the eligibility requirements for obtaining a

                                        16
license, allows a licensing officer to “deny an application for any good cause.”

Tuttle v. Cacace, 81 N.Y.S.3d 195, 196 (2d Dep’t 2018); see also N.Y.S. Rifle &

Pistol Ass’n, Inc. v. City of New York, 883 F.3d 45, 52 (2d Cir. 2018) (“NYSRPA

II”) (“The licensing officers are vested with considerable discretion in deciding

whether to grant a license application, particularly in determining whether

proper cause exists for the issuance of a carry license.”), cert. granted sub nom.

N.Y.S. Rifle & Pistol Ass’n, Inc. v. City of New York, N.Y., 139 S. Ct. 939 (2019).

Accordingly, Plaintiff does not have a protected due property interest in a

“business carry” handgun license. See Toussaint v. City of New York, No. 17

Civ. 5576 (NGG) (VMS), 2018 WL 4288637, at *7 (E.D.N.Y. Sept. 7, 2018)

(finding no protected interest in a firearm license due to the licensing officer’s

“broad, significant discretion to deny an application”).

      Due to the fact that Plaintiff does not have a protected property interest

in a “business carry” license — and therefore no process is due — the

remainder of Plaintiff’s briefing on the issue is moot. Plaintiff proceeds to argue

that he was deprived of due process because the License Division failed to

provide a “neutral official” to review his application. (Pl. Opp. 7-8). As alleged

in the Complaint, DI Endall, who signed the letter rejecting Plaintiff’s

application, was removed from his position and transferred to “desk duty” two

weeks after Plaintiff’s application was rejected. (Compl. ¶¶ 31-32). According

to Plaintiff, DI Endall was demoted after “several of his subordinates were

caught by federal authorities accepting cash in exchange for, among other

things, approval of pistol permit applications.” (Id. at ¶ 32). Therefore, Plaintiff

                                         17
argues, the state violated his due process rights because it is required “to

provide neutral officials whenever process is due.” (Id. at ¶ 52 (emphasis

added)). As just explained, however, no process was due. 3 As a result, the

Court dismisses Count One of the Complaint on the merits.

      2.     Plaintiff Has Not Stated a Second Amendment Violation

      The heart of Plaintiff’s Complaint involves two alleged violations of his

Second Amendment rights. (Compl. ¶¶ 57-67). Plaintiff claims that both (i) the

Application Questions, and (ii) the proper cause requirement, as applied to

him, violate the Second Amendment. (Id.). In his opposition brief, Plaintiff also

brings a facial challenge to the regulations. (Pl. Opp. 2-7).

      Under the Second Amendment, “[a] well regulated Militia, being

necessary to the security of a free State, the right of the people to keep and

bear Arms, shall not be infringed.” U.S. CONST, AMEND. II. The Supreme Court

has held that the Second Amendment “codified a preexisting right” that

includes an “individual right to possess and carry weapons in case of

confrontation,” District of Columbia v. Heller, 554 U.S. 570, 592 (2008), and




3     Even if Plaintiff possessed a cognizable property interest in a “business carry” license,
      the Article 78 proceeding provided Plaintiff with an adequate post-deprivation remedy
      such that no procedural due process violation occurred. It is well settled that “where,
      as here, a party sues the state and its officials and employees for the arbitrary and
      random deprivation of a property or liberty interest, an Article 78 proceeding is a
      perfectly adequate post-deprivation remedy.” Grillo v. New York City Transit Auth., 291
      F.3d 231, 234 (2d Cir. 2002). Furthermore, Plaintiff does not claim that the Article 78
      proceedings were inadequate. (Pl. Br. 8 (“[Plaintiff’s] due process claim does not
      challenge the Article 78 procedure.”)). See G.I. Home Developing Corp. v. Weis, 499 F.
      App’x 87, 90 (2d Cir. 2012) (summary order) (rejecting plaintiff’s argument that Article
      78 proceeding was inadequate “for lack of admissible evidence to support it”).
      Accordingly, and in the alternative, the Article 78 proceedings preclude Plaintiff’s due
      process claim as a matter of law.

                                             18
that the Second Amendment’s protections apply fully to the states through the

Fourteenth Amendment’s Due Process Clause, see McDonald v. City of Chicago,

561 U.S. 742, 750 (2010). Post-Heller, the Second Circuit developed a two-step

test to determine the constitutionality of firearm restrictions. See N.Y.S. Rifle &

Pistol Ass’n, Inc. v. Cuomo, 804 F.3d 242, 254 (2d Cir. 2015) (“NYSRPA I”).

First, the court must “consider whether the restriction burdens conduct

protected by the Second Amendment.” Id. Second, if the challenged restriction

does implicate conduct “within the scope of the Second Amendment,” then the

court “must determine and apply the appropriate level of scrutiny.” Id. For the

reasons discussed below, the Court finds that Plaintiff has failed to allege a

violation of his Second Amendment rights.

             a.     The Proper Cause Requirement Is Constitutional
                    Pursuant to Kachalsky

      The proper cause requirement, which Plaintiff alleges is a “total ban” on

firearm ownership (Compl. ¶ 64), has withstood identical constitutional

challenges, see Kachalsky, 701 F.3d at 83. In Kachalsky, the Second Circuit

directly addressed the issue and applied intermediate scrutiny to uphold New

York’s proper cause requirement. See id. at 99. Although Plaintiff recognizes

“that this Court may be bound by circuit precedent” (Pl. Opp. 11), he argues

that “the Second Circuit should modify Kachalsky to categorize New York’s

proper cause requirement as the total ban, or at least strict scrutiny-raising

restriction, that it is” (id. at 10-11).




                                           19
      In support of his argument, Plaintiff directs the Court’s attention to case

law from the Ninth, Seventh, and D.C. Circuits. (Pl. Opp. 9-10). Those

circuits, Plaintiff claims, have “[struck] down nearly identical ‘proper cause’

requirements.” (Id. at 9). However, this Court is bound by Kachalsky, which is

still good law in this Circuit. Indeed, in 2018, the Second Circuit, “aware that

a divided panel of the Seventh Circuit and a divided panel of the District of

Columbia Circuit [] disagreed with Kachalsky,” gave “careful and respectful

attention to the reasoning of those opinions,” before ultimately reaffirming its

prior holding. See NYSRPA II, 883 F.3d at 57. For that reason, the Court

dismisses Count Three of the Complaint on the merits.

            b.     The Application Questions Do Not Violate Plaintiff’s
                   Second Amendment Rights

      Next, the Court addresses Plaintiff’s claim that the Application Questions

violated his Second Amendment rights. (Compl. ¶¶ 57-61). To review, the

Application Questions asked whether Plaintiff had ever been fired from a job,

used narcotics or tranquilizers, or given sworn testimony. (Id. at ¶ 29).

      Applying the Second Circuit’s two-part test, the Court would ordinarily

first determine whether the Application Questions impinge on conduct

protected by the Second Amendment, before applying the appropriate level of

scrutiny. See NYSRPA I, 804 F.3d at 254. The Court need not decide the first

issue, however, “because, as explained below, the [Application Questions] pass

constitutional muster under intermediate scrutiny.” NYSRPA II, 883 F.3d at

55. Therefore, as in NYSRPA II, the Court “proceed[s] on the assumption that



                                        20
[the Application Questions restrict activity] protected by the Second

Amendment.” Id.

      The Court’s analysis hinges on whether heightened scrutiny applies. The

Court determines whether strict or intermediate scrutiny applies by

considering two factors: “[i] how close the law comes to the core of the Second

Amendment right and [ii] the severity of the law’s burden on the right.”

NYSRPA II, 883 F.3d at 56. Laws that “limit [the] lawful use of [] weapons in

defense of hearth and home, the core protection of the Second Amendment,” id.

at 57, may merit intermediate scrutiny, but not strict scrutiny, if they do “not

impose a substantial burden on the [] Second Amendment right,” Kachalsky,

701 F.3d at 93. Conversely, laws “that neither implicate the core protections of

the Second Amendment nor substantially burden their exercise do not receive

heightened scrutiny.” NYSRPA II, 883 F.3d at 56.

      Plaintiff urges the Court to apply intermediate scrutiny when evaluating

the Application Questions. (Compl. ¶ 58). The Court agrees that the

Application Questions do not trigger strict scrutiny, as the questions do not

substantially burden Plaintiff’s Second Amendment rights. Plaintiff is merely

required to answer three questions, as part of a larger, more comprehensive

application process. Complying with a requirement to complete a minimally

invasive questionnaire — for the limited purpose of shaping a background

investigation — is no more than a “marginal, incremental or even appreciable

restraint on the right to keep and bear arms.” United States v. Decastro, 682




                                       21
F.3d 160, 166 (2d Cir. 2012). Accordingly, the Court applies intermediate

scrutiny.

      To survive intermediate scrutiny in the Second Amendment context, the

challenged regulation must be “substantially related to the achievement of an

important governmental interest.” Kachalsky, 701 F.3d at 96. The parties do

not dispute that “New York has substantial, indeed compelling, governmental

interests in public safety and crime prevention.” Id. at 97. The NYPD has a

strong interest “in insuring the safety of the general public from individuals

who, by their conduct, have shown themselves to be lacking the essential

temperament or character which should be present in one entrusted with a

dangerous instrument.” Pelose v. Cty. Court of Westchester Cty., 384 N.Y.S.2d

499, 500 (2d Dep’t 1976).

      Here, the Application Questions regarding employment history, drug use,

and prior sworn testimony are substantially related to that significant

governmental interest because they help shape the scope and direction of the

background investigation. (See Def. Br. 15). For example, if an applicant has a

history of drug abuse, the background investigation may focus on possible side

effects, drug interactions, or addictions. An applicant’s prior sworn testimony

can help the investigator learn important information about the applicant’s

background. Similarly, if an applicant has been fired from a large number of

jobs, this pattern may be a red flag for an investigator to look more closely into

the applicant’s mental health.




                                        22
      The NYPD’s assessment that each of the Application Questions is

substantially related to the background check, and therefore the government’s

interest in public safety, is due considerable deference. See Kachalsky, 701

F.3d at 98 (“New York’s law need only be substantially related to the state’s

important public safety interest. A perfect fit between the means and the

governmental objective is not required.” (emphasis in original)). The Court

finds that the Application Questions satisfy intermediate scrutiny, and

accordingly, dismisses Count Two of the Complaint on the merits.

      3.    Plaintiff Has Not Stated an Equal Protection Violation

      Finally, Plaintiff brings an equal protection claim. (Am. Compl. ¶¶ 68-

71). The Equal Protection Clause of the Fourteenth Amendment is a mandate

that all similarly-situated individuals be treated alike. See City of Cleburne v.

Cleburne Living Ctr., 473 U.S. 432, 439 (1985). “Although the prototypical

equal protection claim involves discrimination against people based on their

membership in a vulnerable class, courts have long recognized that the equal

protection guarantee also extends to individuals who allege no specific class

membership but are nonetheless subjected to invidious discrimination at the

hands of government officials.” Artec Constr. & Dev. Corp. v. N.Y.C. Dep’t of

Hous. Pres. & Dev., No. 15 Civ. 9494 (KPF), 2017 WL 782911, at *2 (S.D.N.Y.

Feb. 27, 2017) (quoting Harlen Assocs. v. Inc. Vill. of Mineola, 273 F.3d 494,

499 (2d Cir. 2001)); . An individual may assert either a “class of one” or

“selective enforcement” equal protection claim. Id.




                                        23
      Plaintiff rests his claim on a “class of one” theory. (Am. Compl. ¶¶ 68-

71). To proceed under this theory, Plaintiff must “show an extremely high

degree of similarity between [himself] and [his] comparators.” Fortress Bible

Church v. Feiner, 694 F.3d 208, 222 (2d Cir. 2012). As the Second Circuit

recently clarified in Hu v. City of New York, Plaintiff “must establish that he and

a comparator are ‘prima facie identical’ by showing that ‘(i) no rational person

could regard the circumstances of the plaintiff to differ from those of a

comparator to a degree that would justify the differential treatment on the

basis of a legitimate government policy; and (ii) the similarity in circumstances

and difference in treatment are sufficient to exclude the possibility that the

defendant acted on the basis of a mistake.’” No. 18-737-cv, 2019 WL 2454846,

at *6 (2d Cir. June 13, 2019). Post-Iqbal, a complaint must make sufficient

factual allegations in support of this similarity requirement in order to survive

a motion to dismiss an Equal Protection claim. See Ruston v. Town Bd. for

Town of Skaneateles, 610 F.3d 55, 59 (2d Cir. 2010). Courts require “more

than a bare allegation that other individuals were treated differently.” Vaher v.

Town of Orangetown, N.Y., 916 F. Supp. 2d 404, 435 (S.D.N.Y. 2013).

      The crux of Plaintiff’s allegations is that the License Division has

established a practice of automatically finding “proper cause” for any retired

police officer who has a “good guy letter.” (Compl. ¶ 68; Pl. Opp. 11-12). A

“good guy letter” refers to a letter that the NYPD issues certifying, in effect, that

a retired police officer is in good standing. (Def. Br. 20 n.8). Although retired

police officers are subject to the same regulations and must also demonstrate

                                         24
“proper cause” prior to receiving a license, NYPL § 400.01(1), Plaintiff claims

that licensing officials ignore the NYPL and freely issue firearm licenses to

retired officers. (Compl. ¶ 68; Pl. Opp. 11-12). As a result, retired officers

completely “bypass” the “proper cause” requirement. (Compl. ¶ 69).

      The Complaint’s allegations are too conclusory to satisfy Twombly’s

plausibility standard. Plaintiff has not alleged that there is a “high degree of

similarity” between himself and the retired police officers referenced in the

Complaint, and, indeed, the Court is skeptical that he could. Nor has he

sufficiently alleged the absence of a rational basis for the alleged difference in

treatment, aside from asserting that “[r]etired police have no more ‘need’ to

carry a firearm than other civilians.” (Compl. ¶ 71). With nothing more than

these conclusory allegations, Plaintiff’s equal protection claim cannot survive a

motion to dismiss. See Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72,

86 (2d Cir. 2015) (explaining that to survive a motion to dismiss, a pleading

must do more than assert “a formulaic recitation of the elements of a cause of

action” (quoting Twombly, 550 U.S. at 545)). Accordingly, the Court dismisses

Count Four on the merits. 4




4     Plaintiff argues in his opposition brief that he is bringing a facial challenge to New
      York’s gun licensing laws. (Pl. Opp. 2-7). As discussed supra, the Court disagrees.
      However, out of an abundance of caution, the Court notes that, due to the fact that the
      challenged regulations are constitutional as applied to Plaintiff, his facial challenge
      necessarily fails. See Kachalsky v. Cty. of Westchester, 701 F.3d 81, 101 (2d Cir. 2012).
      To succeed on a facial challenge, Plaintiff must establish that no set of circumstances
      exist under which the challenged regulation would be valid, including as applied to
      himself. See N.Y.S. Rifle & Pistol Ass’n, Inc. v. Cuomo, 804 F.3d 242, 265 (2d Cir. 2015)
      (“NYSRPA I”). Accordingly, Plaintiff’s facial challenge is dismissed.

                                             25
D.    The Court Denies Plaintiff’s Request for Leave to File an Amended
      Complaint

      Because Defendants’ motion to dismiss is granted in its entirety, the

remaining question is whether Plaintiff is entitled to amend his Complaint. In

a single footnote at the end of his opposition brief, Plaintiff states “[t]o the

extent that the Court grants Defendants’ motion as to Counts 1, 2, or 4,

[Plaintiff] respectfully requests that the Court couple that order with leave to

file an amended complaint.” (Pl. Opp. 13 n.4). The rule in this Circuit is that

leave to amend is often granted absent a showing by the non-movant of

prejudice or bad faith. AEP Energy Servs. Gas Holding Co. v. Bank of Am., N.A.,

626 F.3d 699, 725 (2d Cir. 2010). However, where a plaintiff has not made an

adequate showing to support his request to replead, a court may, in its

discretion, deny leave to amend. See, e.g., In re Tamoxifen Citrate Antitrust

Litig., 466 F.3d 187, 220 (2d Cir. 2006), abrogated on other grounds by F.T.C. v.

Actavis, Inc., 570 U.S. 136 (2013).

      At the pre-motion conference, the Court asked Plaintiff if he had an

interest in amending his pleading, with the aim of avoiding needless motion

practice. (Tr. 16:06-07). Plaintiff stated that he did not want to amend his

pleading prior to reviewing Defendants’ motion. (Id. at 16:08-19). That was of

course his prerogative, but even now, Plaintiff does not specify how he would

amend his pleadings to account for the deficiencies identified in this Opinion.

The Second Circuit has suggested that leave to amend may be denied on this

basis. See In re Tamoxifen Citrate Antitrust Litig., 466 F.3d at 220-21; see also



                                         26
TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 505 (2d Cir. 2014) (“A plaintiff

need not be given leave to amend if it fails to specify ... how amendment would

cure the pleading deficiencies in its complaint.”). Put somewhat differently,

because Plaintiff has not indicated the manner in which he would amend his

pleadings to state his claims adequately, and because the Court’s independent

analysis discloses none, the Court finds that granting leave to amend would be

futile. See In re World Com, Inc. Sec. Litig., 303 F. Supp. 2d 385, 391 (S.D.N.Y.

2004). Plaintiff’s request is therefore denied.

                                  CONCLUSION

      For the reasons stated in this Opinion, Defendants’ motion to dismiss is

GRANTED. The Clerk of Court is directed to terminate all pending motions,

adjourn all remaining dates, and close this case.

      SO ORDERED.

Dated: June 17, 2019
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                        27
